                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ERNEST PORTER,                                   )
                                                 )
             Plaintiff,                          )       Civil Action No. 17-763
                                                 )       Magistrate Judge Maureen P. Kelly
                     v.                          )
                                                 )       Re: ECF Nos. 52 and 54
PENNSYLVANIA DEPARTMENT OF                       )
CORRECTIONS, JOHN E. WETZEL,                     )
ROBERT GILMORE, and JOHN/JANE                    )
DOES,                                            )
                                                 )
             Defendants.                         )



                                   OPINION AND ORDER

KELLY, Magistrate Judge

       Plaintiff Ernest Porter (“Porter”), an inmate at the State Correctional Institution at Greene

(“SCI – Greene”) has presented a counseled civil rights complaint pursuant to 42 U.S.C. § 1983,

which he has been granted leave to prosecute without prepayment of costs. Porter alleges that

Defendants Robert Gilmore, the Pennsylvania Department of Corrections (“DOC”), and John E.

Wetzel (collectively, “Defendants”) have violated his rights provided by the Eighth and Fourteenth

Amendments to the United States Constitution by continuing to confine him in the Capital Case

Unit (“CCU”) even though his sentence of death has been vacated.

       Presently before the Court are a Motion for Summary Judgment filed on behalf of

Defendants, ECF No. 52, and a Motion for Summary Judgment filed on behalf by Porter, ECF No.
54. For the reasons that follow, the Motion for Summary Judgment filed by Defendants is granted

and the Motion for Summary Judgment filed by Porter is denied. 1

I.       FACTUAL AND PROCEDURAL BACKGROUND

         A.       Status of Plaintiff’s Sentence

         Over thirty-three years ago, on April 27, 1985, Porter robbed and murdered Raymond

Fiss as Fiss was opening his beauty shop in Philadelphia, Pennsylvania. Porter was convicted of,

inter alia, murder in the first degree on June 27, 1986, in the Court of Common Pleas of

Philadelphia County, Pennsylvania, and subsequently sentenced to death. ECF No. 55 ¶ 37. His

conviction and sentence were subsequently affirmed by the Supreme Court of Pennsylvania on

February 8, 1990. Commonwealth v. Porter, 569 A.2d 942 (Pa. 1990); ECF No. 55 ¶ 38.

         On March 23, 1995, Porter filed a petition for relief under Pennsylvania’s Post Conviction

Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541 et seq. See Commonwealth v. Porter 728 A.2d 890

(Pa. 1999). The PCRA petition was denied in the trial court and the denial was affirmed on appeal.

Id.; ECF No. 55 ¶ 39. Porter filed a timely Petition for Writ of Habeas Corpus in the United States

District Court for the Eastern District of Pennsylvania on May 25, 1999. On June 26, 2003, the

District Court granted in part and denied the habeas petition. Porter v. Horn, 276 F. Supp. 2d 278,

364-65 (E.D. Pa. 2003), ECF No. 55 ¶ 41. Specifically, the District Court granted relief with

respect to Plaintiff’s sentence of death, which was vacated, but denied the petition in all other

respects:

         AND NOW, this 26th day of June 2003, upon consideration of Petitioner’s Petition

         for Writ of Habeas Corpus (Doc No. 14), all Responses and Replies thereto, all



1
   In accordance with the provisions of 28 U.S.C. § 636(c)(1), the parties voluntarily consented to having a United
States Magistrate Judge conduct all proceedings in this case, including the entry of a final judgment. ECF Nos. 3,
17.

                                                              2
       documents filed in support thereof an in opposition thereto, the record of

       Petitioner’s case in state court, the expanded record, and evidence presented at the

       evidentiary hearing, it is hereby ORDERED, consistent with the foregoing opinion,

       that:

           1. Petitioner Ernest Porter’s Petition for Writ of Habeas Corpus is GRANTED
              as to Claim V, which related to the Court’s determination that there is a
              reasonable likelihood the jury interpreted the penalty phase jury instructions
              and verdict form in a way that prevented the consideration of
              constitutionally relevant evidence;

           2. the Petition is DENIED in all other respects;

           3. Petitioner’s death sentence is VACATED;

           4. the execution of the writ of habeas corpus is STAYED for 180 days from
              the date of this Order, during which period the Commonwealth of
              Pennsylvania may conduct a new sentencing hearing in a manner consistent
              with this opinion;

           5. after 180 days, should the Commonwealth of Pennsylvania not have
              conducted a new sentence hearing, the writ shall issue and the
              Commonwealth shall sentence Petitioner to life imprisonment;

           6. in accordance with 29 U.S.C. § 2253, a certificate of appealability is
              GRANTED to Petitioner regarding Claims III, IV, VI, VII, VIII, XII, XIII
              and XIV; and

           7. if either Petitioner or Respondents file an appeal to the United States Court
              of Appeals for the Third Circuit, the entry of this Order will be stayed
              pursuant to Eastern District of Pennsylvania Local Rule 9.4 (12) pending
              the disposition of that appeal.


                                                     BY THE COURT:

                                                     ROBERT F. KELLY, SR. J.

No. 99-2677 (E.D. Pa. June 26, 2003), ECF No. 109 at 136-137 (the “Stay Order”).

       Thereafter, on August 11, 2003, and August 20, 2003, both Porter and the Commonwealth

filed separate appeals to the United States Court of Appeals for the Third Circuit at Docket Nos.

                                                    3
03-9006 and 03-9007, respectively. ECF Nos. 55-1 at 57, 69. As relevant to this matter, the

Commonwealth appealed the portion of the Order vacating Porter’s death sentence, and Porter

appealed the denial of relief as to his underlying conviction. In accordance with Paragraph 7 of

the Stay Order, the filing of these two appeals resulted in a stay of the entry of the Order vacating

Porter’s sentence of death.

       On February 12, 2004, Porter filed a motion to stay the briefing schedules in both appeals,

pending a decision by the United States Supreme Court in Banks v. Horn, No. 02-1603, 124 S. Ct.

45 (2003). ECF No. 55-1 at 71. The United States Court of Appeals for the Third Circuit granted

Porter’s unopposed motion and entered an order on February 12, 2004, staying the briefing

schedules. The briefing schedule stay was lifted on September 8, 2004, following the Supreme

Court’s decision in Banks.

       As set forth in this Court’s prior Memorandum Order relative to Porter’s Motion for

Preliminary Injunction, the appeal was again delayed:

       Although the stay was lifted on September 8, 2004, following the Supreme Court’s
       decision in Banks, Plaintiff subsequently filed two motions on October 22, 2004,
       and October 27, 2004, respectively, asking that the briefing schedules be
       temporarily tolled pending the disposition of two other cases then pending in the
       United States Supreme Court. [ECF No. 55-1 at 60, 72]. Plaintiff subsequently
       withdrew one of those requests and, following the Supreme Court’s decision in the
       second case, the briefing schedules on Plaintiff’s cases were reinstated. [Id.]
       Plaintiff, however, filed four motions seeking an extension of time of 60 days each
       to file his brief and appendix, which were all granted. Id. Then, on November 9,
       2006, Plaintiff filed a Motion asking to hold the appellate proceedings in abeyance
       pending the Pennsylvania Supreme court’s disposition of Plaintiff’s Petition for
       State Post-Conviction Relief filed on August 16, 2002, wherein he raised a claim
       under Atkins v. Virginia, 536 U.S. 304 (2002). [ECF No. 55-1 at 61, 73]. That
       motion was granted by the Third Circuit Court of Appeals on February 7, 2007,
       with the added directive that the parties were to file status reports regarding the
       PCRA proceedings every 60 days until the conclusion of the state proceedings.
       [ECF No. 55-1 at 61-62, 73]. [….] (It should be noted here that Plaintiff
       supplemented his PCRA Petition on June 15, 2006, raising a claim under Brady v.
       Maryland, 373 U.S. 83 (1963). Although the PCRA court issued a ruling
       dismissing the PCRA Petition on November 8, 2007, it did so finding that it was

                                                     4
       time-barred and did not meet the requirement of Brady material. Com. v. Porter,
       35 A.3d 4, 7-11 (Pa. 2012). The PCRA court did not address the Atkins issue and
       that portion of the PCRA Petition remains pending. Indeed, in its opinion affirming
       the denial of post-conviction relief, the Pennsylvania Supreme Court directed the
       PCRA court “to promptly dispose of appellant’s long-pending prior PCRA petition,
       which raised an issue under Atkins….” Id. at 7).

Porter v. Pennsylvania Department of Corrections, No. 17-763, 2017 WL 4099784 at *2 n.2 (W.D.

Pa. Sept. 15, 2017) (italics added).

       In its directive to the trial court to resolve Porter’s Atkins-related PCRA petition

expeditiously, the Pennsylvania Supreme Court observed that the procedural delay resulted from

a counseled strategy of filing serial PCRA petitions during the pendency of federal habeas review,

and requesting stays in both state and federal court. “The point is simple and fundamental,

obscured here only by the fact that federal counsel’s strategy – pursued in both state and federal

court – has been to avoid having any of appellant’s collateral claims decided any time soon. This

is a legally dubious, but common, strategy peculiar to certain capital defense counsel, who view

delay as an end in itself for those condemned under a sentence of death.” Commonwealth v. Porter,

35 A.3d 4, 15 (Pa. 2012). The Court acknowledged that proceeding with a meritorious Atkins

claim had consequences, “including conditions of incarceration, which specifically counsel against

the deferral of legitimate death eligibility claims.” Id. at 17. Accordingly, “[t]here simply is no

legitimate reason to defer decision of an Atkins claim, unless it lacks merit.” Id.

       Despite the above-noted 2012 Order of the Pennsylvania Supreme Court, the latest status

report filed with the Third Circuit on June 12, 2018, indicates that Plaintiff’s Atkins-related PCRA

petition remains pending before the Court of Common Pleas of Philadelphia County. Porter’s

appointed habeas counsel represents that he continues to discuss settlement of this matter with the

Philadelphia District Attorney’s Office. ECF No. 55 ¶ 47; Porter v. Horn, Nos. 03-9006 and 03-

9007, ECF No. 003113057982 (3d Cir. October 11, 2018). As a result of this procedural stalemate,

                                                     5
the Commonwealth’s appeal from the District Court’s Order granting partial habeas relief with

respect to Porter’s death sentence remains pending in the Third Circuit, and the stay imposed by

the District Court vacating Porter’s death sentence is still in effect, some fifteen years later.

           B.       Conditions of Confinement

           Upon sentencing on June 27, 1986, Porter was placed in the custody of the Pennsylvania

DOC and, pursuant to 61 Pa. C.S.A. § 4303, was assigned to solitary confinement in the Level 5

housing Capital Case Unit (“CCU”) at SCI – Greene, a unit that houses death-row inmates. 2 ECF

No. 55 ¶¶ 1, 21. Cells in the CCU are no larger than 7 feet by 12 feet, and are closed with a door

that has two narrow vertical windows, measuring 5 ½ inches wide and 36 inches long. Id. ¶¶ 3, 4.

The permanent fixtures in Porter’s cell include a metal bed with a plastic mattress, a sink, toilet

and desk. Id. ¶ 6.

           As a CCU inmate, Porter spends the overwhelming majority of his time in his cell,

including eating his meals alone. Id. ¶ 7. Porter is permitted to leave his cell for ten hours per

week, two hours per day Monday through Friday. Id. ¶ 5. This includes time for basic hygiene,

three showers per week, and for work duty. Id. ¶ 8. In addition, Porter is permitted to exercise in

the open air five days per week. Id. ¶ 14. CCU exercise cages are no more than twice the size of a

typical CCU cell, and one or two men are placed in an exercise area at the same time. Id. ¶¶ 15,

16. Porter is permitted one non-contact personal visit per week, and three telephone calls per week.


2
    The applicable Pennsylvania statute provides:

           [T]he secretary [of corrections] shall, until infliction of the death penalty ... keep the inmate in
           solitary confinement. During the confinement, no person shall be allowed to have access to the
           inmate without an order of the sentencing court, except the following:
           (1) The staff of the department.
           (2) The inmate's counsel of record or other attorney requested by the inmate.
           (3) A spiritual adviser selected by the inmate or the members of the immediate family of the
           inmate.

61 Pa. Cons. Stat. Ann. § 4303.

                                                                   6
Id. ¶¶ 11, 13. In addition, unless Porter specifically requests a mental health appointment, any

medical or mental health consultations take place through his cell door, within listening range of

prisoners in the surrounding cells. Id. ¶ 20.

       On the occasions when Porter is permitted to leave his cell, he must undergo a visual strip

search, and is handcuffed from behind, or handcuffed in front using a belt and tether. Id. ¶¶ 9, 10.

Job assignments are limited to janitorial duties on the CCU block, and performed in confined small

spaces under close observation and monitoring. Id. ¶ 18. CCU prisoners are permitted in-cell

study, using personal workbooks and reading material, but are otherwise precluded from

participation in adult basic education courses, vocational learning opportunities or the chance to

work towards a high school diploma. Id. ¶ 19. In addition, Porter is not permitted to attend

religious services with the general population, but may receive a daily visit from a religious leader,

for discussions through the narrow windows of his door. Id. ¶ 20.

       Porter claims that as a result of the conditions of his confinement, he has suffered

deterioration of his mental health, including “severe anxiety, depression, panic, paranoia, bipolar

mood swings and sometimes suicidal impulses,” for which he is prescribed anti-depressant

medication. ECF No. 9 ¶ 21. In response to grievances related to Porter’s continued detention in

the CCU, Defendant Gilmore noted that Porter receives mental health services and indicated that

additional services may be requested through Porter’s counselor or the SCI-Greene Psychology

Department. ECF No. 9-7. Delivery of mental health services occurs in a number of ways. A

psychology staff member is assigned to the CCU on a full-time basis. ECF 55-2 at 59. In addition,

each CCU inmate receives weekly psychiatric visits, and can request additional services on an as-

needed basis. Id. If an inmate is experiencing a mental health emergency, staff can arrange for

off-duty consultation with medical staff. When a CCU inmate is identified as decompensating, he



                                                      7
or she can be placed into a Diversionary Treatment Unit (“DTU”) for interactive therapy or a

mental health unit on a temporary basis. Id. at 59-60.

       There is no evidence in the record before this Court that Porter required or requested (and

did not receive) additional mental health services or placement in a specialized housing unit for

mental health purposes. Further, there is no evidence of record that either Defendant Wentz or

Defendant Gilmore were aware that available mental health treatment was insufficient for Porter’s

claimed mental health diagnoses.

       It is undisputed that over the course of Porter’s thirty-two years of solitary confinement,

Porter has never been cited for disciplinary misconduct. ECF No. 55 ¶ 29.                Despite his

unremarkable behavior, and solely because of the status of his death sentence, the parties further

agree that Porter “lacks the opportunity to earn additional privileges” to further demonstrate his

ability to self-manage his behavior. Id. ¶ 30. DOC Policy DC-ADM 802 does not provide prisoners

in the CCU with the opportunity to challenge prolonged placement in solitary confinement. Id. ¶

31.

       C.      Porter’s Claims

       In Williams v. Sec’y Pennsylvania Dep’t of Corr., 848 F.3d 549 (3d Cir. 2017), the United

States Court of Appeals for the Third Circuit recognized that “[i]nmates in solitary confinement

on death row without active death sentences face the perils of extreme isolation and are at risk of

erroneous deprivation of their liberty.” Id. at 574. “Accordingly, they have a clearly established

due process right under the Fourteenth Amendment to avoid unnecessary and unexamined solitary

confinement on death row. The State must therefore afford these inmates procedural protections

that ensure that continuing this level of deprivation is required for penological purposes, and is not

reflexively imposed without individualized justification.” Id.



                                                      8
          Citing Williams, Porter brings this action, asserting that his death sentence has been

vacated, and thus his continued incarceration in the CCU violates his procedural and substantive

due process rights under the Fourteenth Amendment. In addition, based upon the conditions of

his allegedly wrongful confinement in the CCU, Porter asserts that his incarceration has subjected

him to cruel and unusual punishment in violation of the Eighth Amendment. In his Complaint,

ECF No. 9, Porter seeks declaratory relief in the form of a declaration that his constitutional rights

have been violated, and claims that as a result of his wrongful confinement to death row, he is

entitled to compensatory and punitive damages. 3 ECF No. 9 ¶¶ 32, 37, 42, 47, 52.

          After extensive discovery, including the deposition of appropriate prison personnel and the

exchange of an expert report regarding the alleged absence of legal justification for Porter’s long-

term solitary confinement, Porter now moves for the entry of summary judgment in his favor with

regard to his Fourteenth Amendment procedural and substantive due process claims. ECF Nos.

54, 56.

          Defendants respond that Williams is specifically limited to situations where a sentence has

been vacated and all that remains is a resentencing hearing. According to Defendants, in this case,

the order vacating Porter’s sentence was stayed for purposes of appeal and so, by operation of law,

his sentence of death remains in effect. Under these circumstances, Defendants contend that no

procedural or substantive due process violation has occurred, and Pennsylvania law requires

Porter’s continued confinement in the CCU. In addition, to the extent Porter alleges an Eighth

Amendment conditions of confinement claim arising from the impact of long-term solitary




3
  In response to Defendants’ Motion for Summary Judgment, Porter voluntarily withdraws his equal protection
claims against all parties, as well as all claims against the Pennsylvania Department of Corrections. ECF No. 60 at
14-15. Accordingly, summary judgment is entered in favor of Defendant Pennsylvania Department of Corrections
as to all claims, and in favor of Defendants Wetzel and Gilmore with respect to Porter’s Fourteenth Amendment
equal protections claims.

                                                              9
confinement upon his mental health, Defendants contend that Porter failed to properly exhaust this

claim as required by the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a).

Defendants further argue that pursuant to Section 1983, Porter has not sufficiently alleged or

established the personal involvement of Defendants Wetzel and Gilmore in the deprivations at

issue and has otherwise failed to muster evidence sufficient to establish that his Eighth Amendment

rights have been violated. Finally, Defendants contend that if the Court concludes that Porter’s

substantive or procedural due process rights have been violated, each is shielded from liability as

to all claims by application of the doctrine of qualified immunity because Williams has not been

applied previously to situations where an order vacating a sentence of death is stayed pending

appeal. In support of each of these arguments, Defendants seek the entry of summary judgment

as to all pending claims. ECF No. 52.

       The parties have filed extensive briefs and exhibits in support and in opposition to the

pending Motions for Summary Judgment, ECF Nos. 53, 55, 56, 59, 60 and 62, and the Motions

are ripe for review.

II.    STANDARD OF REVIEW

       Summary judgment may only be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Pursuant to Rule 56, the court must enter summary judgment against the party “who

fails to make a showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). A motion for summary judgment will only be denied when there is a genuine

issue of material fact, i.e., if the evidence is such that a reasonable jury could return a verdict for

the non-moving party. McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). The mere existence



                                                      10
of some disputed facts is insufficient to defeat a motion for summary judgment. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       In determining whether the dispute is genuine, the court’s function is not to weigh the

evidence, to determine the truth of the matter, or to evaluate credibility. The court is only to

determine whether the evidence of record is such that a reasonable jury could return a verdict for

the non-moving party. McGreevy, 413 F.3d at 363; Simpson v. Kay Jewelers, 142 F.3d 639, 643

n.3 (3d Cir. 1998) (citing Fuentes v. Perskie, 32 F.3d 759, 762 n.1 (3d Cir. 1994)). In evaluating

the evidence, the court must interpret the facts in the light most favorable to the non-moving party,

and draw all reasonable inferences in its favor. Watson v. Abington Twp., 478 F.3d 144, 147 (3d

Cir. 2007). As to materiality, the relevant substantive law identifies which facts are material.

Anderson, 477 U.S. at 248. “Only disputes over facts that might affect the outcome of the suit

under the governing law will properly preclude the entry of summary judgment.” Id. “Factual

disputes that are irrelevant or unnecessary will not be counted.” Id. Further, inferences based upon

speculation or conjecture do not create a material factual dispute sufficient to defeat a motion for

summary judgment. Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n.12 (3d Cir. 1990).

       As indicated, each party has moved for the entry of judgment as a matter of law. However,

the standards under which a court grants or denies each party summary judgment do not change

by virtue of cross-motions being presented. Home for Crippled Children v. Prudential Insurance

Co., 590 F. Supp. 1490, 1495 (W.D. Pa. 1984). “On cross-motions for summary judgment, the law

in our Circuit is clear—the Court considers each Motion on its own merits, tested against the

standards of [Federal Rule of Civil Procedure 56].” U.S. Equal Employment Opportunity Comm’n

v. Bob Evans Farms, LLC, 275 F. Supp. 3d 635, 639 (W.D. Pa. 2017) (internal citations omitted).




                                                     11
III.   DISCUSSION

       A. Procedural Due Process Claim - Liberty Interest

       “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations

of life, liberty, or property; and those who seek to invoke its procedural protection must establish

that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). A liberty

interest may arise from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ … or it may arise from an expectation or interest created by state laws or policies.” Id.

(internal citations omitted). The United States Supreme Court has recognized that with respect to

adverse conditions of confinement, the Constitution itself does not give rise to a liberty interest in

avoiding transfer to more adverse conditions of confinement, because “confinement … is within

the normal limits or range of custody which [a] conviction has authorized the State to impose.”

Id., quoting Meachum v. Fano, 427 U.S. 215, 225 (1976). Accordingly, “[t]he Due Process Clause

standing alone confers no liberty interest in freedom from state action taken within the sentence

imposed.” Sandin v. Conner, 515 U.S. 472, 480 (1995). However, a state-created liberty interest

in avoiding freedom from restraint may arise from state policies or regulations “which, while not

exceeding the sentence in such an unexpected manner as to give rise to protection by the Due

Process Clause of its own force, nonetheless imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.” Wilkinson, 545 U.S. at 222–23; and see

Williams, 848 F.3d at 559. Where a sufficient liberty interest is at stake, the Due Process Clause

requires meaningful procedural protections to permit periodic individualized assessment of the

asserted penological justification supporting continued exposure to atypical conditions.

       In the instant case, Porter contests the validity of continuous confinement on death row as

imposing an atypical and significant hardship, and therefore a violation of his Fourteenth



                                                     12
Amendment due process rights due to the absence of an individualized assessment justifying the

need for his placement.

         Porter’s due process claims rely in large part upon the application of the precedential

opinion of the United States Court of Appeals for the Third Circuit in Williams, where after a

lengthy review of the conditions faced by inmates in the Pennsylvania DOC’s CCU and the “robust

body of scientific research” on the effects of solitary confinement, the Third Circuit unequivocally

concluded that with respect to inmates awaiting resentencing and no longer subject to active death

sentences, the Fourteenth Amendment requires procedural protections to ensure that continued

confinement to death row is imposed for legitimate penological purposes. Williams, 848 F.3d at

573. The Third Circuit went on to explain, “scientific research and the evolving jurisprudence

has made the harms of solitary confinement clear: Mental well-being and one’s sense of self are at

risk. We can think of few values more worthy of constitutional protection than these core facets

of human dignity.” Id. at 574. The Third Circuit made “clear what prison officials should have

already known: those no longer subject to the death penalty … have a due process right to be free

from indefinite conditions of solitary confinement.” Id. at 574-75. 4

         In reaching its decision in Williams, the Third Circuit repeatedly acknowledged that it was

not deciding the issue of whether an inmate with an “active” death sentence had a liberty interest

that precluded confinement on death row without regular review. In footnote 2, the Third Circuit

noted that “Plaintiffs have both had their death sentences vacated but were nevertheless detained

in solitary confinement on death row. We take no position on whether any inherent risk posed by

inmates whose death sentences are still active and viable is sufficient to raise a presumption that



4
  The two plaintiffs in Williams were in a significantly different position than Porter. There, the death sentences of
the two inmates were vacated but the inmates were kept in solitary confinement six and eight years, respectively,
until they were finally resentenced to life imprisonment and placed in general population.

                                                               13
their continued confinement on death row is justifiable.” Id. at 553 n.2. The Court summarized its

holding as follows: “the Due Process Clause of the Fourteenth Amendment … limits the State’s

ability to subject an inmate to the deprivations of death row once the death sentence initially relied

upon to justify such extreme restrictions is no longer operative.” Id. at 552. So defined and limited,

if the June 26, 2003 Stay Order renders Porter’s death sentence still “active,” Williams informs

but is not dispositive as to Porter’s due process claim, for it acknowledges the “State’s ability to

subject an inmate to the deprivations of death row.” Id.

       The State’s authority derives from Pennsylvania statutory provisions requiring that inmates

sentenced to death be subject to solitary confinement, with access to only staff of the department,

the inmate’s counsel of record, and a spiritual advisor. 61 Pa. C.S.A. § 4303. See fn. 2, supra. For

those inmates with an active death sentence, solitary confinement until death is a component of

the sentence imposed, and accordingly cannot give rise to the requisite expectation or interest in

typical conditions of confinement enjoyed by general population inmates to support a Fourteenth

Amendment claim. Williams, 848 F.3d at 569 (“[h]owever, [with regard to inmates confined to

death sentences that had not been vacated], those inmates were all confined pursuant to death

sentences that had not been vacated. Accordingly, confinement on death row was not a significant

or atypical hardship for them. Rather, it was expressly within the “expected perimeters of the

sentence imposed.”).

       Further, through his pending post-conviction appeals, Porter continues to be afforded the

opportunity to challenge his death sentence and the terms of his confinement. This factor is

particularly relevant given the relief sought through his pending due process claim; i.e., procedural

protections to permit examination of the propriety of his confinement on death row. Under these




                                                     14
circumstances, it cannot be said that Porter has been deprived of a liberty interest without adequate

process.

         That said, if Porter is subject to a vacated death sentence that is no longer “active,” then

his claim falls squarely within Williams, and he has an established due process right to be free

from indefinite conditions of solitary confinement without periodic examination of the reasons for

continued placement on death row. Accordingly, the Court next considers the effect of the June

26, 2003 Stay Order to determine whether Porter has established a viable procedural due process

claim.

         B. Procedural Due Process Claim - Effect of Stay Order

         As explained by the United States Supreme Court in Nken v. Holder, 556 U.S. 418 (2009),

         It takes time to decide a case on appeal. Sometimes a little; sometimes a lot. “No
         court can make time stand still” while it considers an appeal, Scripps–Howard
         Radio, Inc. v. FCC, 316 U.S. 4, 9, 62 S.Ct. 875, 86 L.Ed. 1229 (1942), and if a
         court takes the time it needs, the court’s decision may in some cases come too late
         for the party seeking review. That is why it “has always been held, ... that as part
         of its traditional equipment for the administration of justice, a federal court can
         stay the enforcement of a judgment pending the outcome of an appeal.” Id., at 9–
         10, 62 S.Ct. 875 (footnote omitted). A stay does not make time stand still, but
         does hold a ruling in abeyance to allow an appellate court the time necessary to
         review it.


Nken, 556 U.S. at 421. In contrast to an injunction, “a stay operates upon the judicial proceeding

itself. It does so either by halting or postponing some portion of the proceeding, or by temporarily

divesting an order of enforceability. See Blacks [Law Dictionary] at 1413 (6th ed. 1990) (defining

‘stay’ as ‘a suspension of the case or some designated proceedings within it.’).” Id. at 428.

         The United States Supreme Court went on to distinguish between a stay pending appeal

and injunctive relief with regard to whether an order is presently viable:

         A stay pending appeal certainly has some functional overlap with an injunction,
         particularly a preliminary one. Both can have the practical effect of preventing

                                                     15
         some action before the legality of that action has been conclusively determined. But
         a stay achieves this result by temporarily suspending the source of authority to act—
         the order or judgment in question—not by directing an actor’s conduct. A stay
         “simply suspend[s] judicial alteration of the status quo,” while injunctive relief
         “grants judicial intervention that has been withheld by lower courts.”


Id. at 428–29.

         In this case, Porter contends that the Stay Order vacating his death sentence places him in

the identical procedural posture of the vacated death sentences at issue in Williams, supra, where

both plaintiffs’ death sentences had been vacated, and the trial court awarded each of them a new

penalty hearing. ECF No. 56 at 10-12. However, in both cases, the State did not appeal the portion

of the Order vacating the sentences of death. Williams, 848 F.3d at 555-56. Given the State’s

failure to appeal the court’s invalidation of the death sentences, neither prisoner was subject to a

stay of an active sentence of death during the pendency of the appeals. Here, the District Court

stayed its order vacating Porter’s death sentence pending the specific appeal of the death sentence

portion of the order by the State which, pursuant to Nken, temporarily suspended “the source of

authority to act—the order or judgment in question.” Nken, 556 U.S. at 428-29. As such, the Stay

Order at issue here returns the matter “to the status quo – the state of affairs before the … order

was entered.” Id. Accordingly, the Stay Order did not achieve what Porter represents; rather,

Porter’s sentence of death remains unaltered pending the disposition of his federal appeal. Because

Porter is the subject of an active death sentence, Defendants are entitled to the entry of judgment

in their favor as to Porter’s Fourteenth Amendment procedural due process claim. 5




5
 If the stay of the order vacating Porter’s death sentence is lifted, effectively resulting in the entry of the Order
vacating his death sentence, then Porter will no longer be subject to an active death sentence. At that time, Porter
would have the Fourteenth Amendment procedural due process right to avoid “unnecessary and unexamined solitary
confinement” as recognized by Third Circuit in Williams.

                                                             16
       C. Substantive Due Process Claim

       Porter seeks the entry of summary judgment in his favor with regard to a Fourteenth

Amendment substantive due process claim, based upon his contention that Defendants’

indifference to the mental and physical impact of long-term solitary confinement is arbitrary and

shocks the conscience. ECF No. 56 at 15-16. In their cross-motion for summary judgment,

Defendants argue that Porter’s substantive due process claim is barred by the “explicit source rule,”

because the challenged conduct is properly addressed by the protections afforded under the Eighth

Amendment and Porter has not established an independent basis for his Fourteenth Amendment

substantive due process claim.    The Court agrees.

       In Betts v. New Castle Youth Development Center, the United States Court of Appeals for

the Third Circuit explained the rule as follows:

       Noting its “reluctan[ce] to expand the concept of substantive due process,” the
       Supreme Court has established the “more-specific-provision rule.” County of
       Sacramento v. Lewis, 523 U.S. 833, 843–44, 118 S.Ct. 1708, 140 L.Ed.2d 1043
       (1998). Under this rule, “if a constitutional claim is covered by a specific
       constitutional provision, such as the Fourth or Eighth Amendment, the claim must
       be analyzed under the standard appropriate to that specific provision, not under the
       rubric of substantive due process.” United States v. Lanier, 520 U.S. 259, 272 n. 7,
       117 S.Ct. 1219, 137 L.Ed.2d 432 (1997) (clarifying prior holing in Graham v.
       Connor, 490 U.S. 386, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)). The Supreme
       Court explained the rationale behind the rule for Eighth Amendment claims in
       Whitley v. Albers, where a prisoner shot in the leg during a prison riot filed both
       Eighth Amendment and Fourteenth Amendment substantive due process claims
       against prison officials:
               [T]he Eighth Amendment, which is specifically concerned with the
               unnecessary and wanton infliction of pain in penal institutions,
               serves as the primary source of substantive protection to convicted
               prisoners in cases such as this one, where the deliberate use of force
               is challenged as excessive and unjustified. It would indeed be
               surprising if, in the context of forceful prison security measures,
               “conduct that shocks the conscience” or “afford[s] brutality the
               cloak of law,” and so violates the Fourteenth Amendment, were not
               also punishment “inconsistent with contemporary standards of
               decency” and “‘repugnant to the conscience of mankind,’” in
               violation of the Eighth.... [I]n these circumstances the Due Process

                                                      17
               Clause affords respondent no greater protection than does the Cruel
               and Unusual Punishments Clause.
       475 U.S. at 327, 106 S.Ct. 1078 (internal citations omitted). Compare with County
       of Sacramento, 523 U.S. at 843, 118 S.Ct. 1708 (rejecting application of more-
       specific-provision rule to substantive due process claim arising from high speed
       police chase because facts were not within “search and seizure” protections of
       Fourth Amendment).


Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 260 (3d Cir. 2010). In this instance, Porter

contends that he has a “due process liberty interest in avoiding the harsh conditions of solitary

confinement.” ECF No. 62 at 4. As defined by him, Porter’s substantive due process claims for

relief under the Fourteenth Amendment challenge the same conduct and conditions at issue under

his Eighth Amendment “cruel and unusual punishment” claim; in particular, Defendants’

deliberate indifference to the physical and psychological harms caused by long term solitary

confinement. Porter’s      substantive     due     process    claim     therefore    is    “covered”

by the Eighth Amendment, and Porter is foreclosed from simultaneously pursuing a substantive

due process claim. Therefore, Defendants’ Motion for Summary Judgment is granted on this basis.

       D. Eighth Amendment Claim

       Porter also presents an Eighth Amendment claim, challenging the extraordinary conditions

faced by him as an inmate confined in the CCU on Pennsylvania’s death row. Defendants seek

entry of judgment in their favor as a matter of law because: (1) Porter failed to file a grievance

specifically challenging his conditions of confinement on death row and therefore failed to exhaust

his claim as required by the PLRA; (2) there is no evidence of the personal involvement of either

Defendant in the creation or imposition of the conditions at issue; and, (3) Porter fails to establish

that he has been deprived of any of “the minimal civilized measure of life’s necessities.” ECF No.

53 at 14-24. For the reasons that follow, the Court denies Defendants’ Motion for Summary

Judgment on the basis of exhaustion and personal involvement, but finds that Porter has not

                                                     18
presented evidence to establish that Defendants were deliberately indifferent to a known

substantial risk of serious harm to Porter’s mental health due to the availability of substantial

psychological care, and the dearth of evidence that either Defendant was aware that the care

afforded to Porter was insufficient.

               1. Exhaustion

       The PLRA, 42 U.S.C. § 1997(e)(a), provides as follows:

       No action shall be brought with respect to prison conditions under section 1983
       of this title by a prisoner confined in jail, prison, or other correctional facility until
       such administrative remedies as are available are exhausted.


       The PLRA also mandates “proper exhaustion” of all the agency’s deadlines and other

procedural rules pertaining to its administrative remedy process. Woodford v. Ngo, 548 U.S. 81,

93 (2006). “‘[P]rison grievance procedures supply the yardstick’ for determining what steps are

required for exhaustion.” Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007) (quoting Spruill v.

Gillis, 372 F.3d 218, 230 (3d Cir. 2004)). “[T]o properly exhaust administrative remedies,

prisoners must ‘complete the administrative review process in accordance with the applicable

procedural rules’” as they are “defined ... by the prison grievance process itself.” Jones v. Bock,

549 U.S. 199, 218 (2007) (quoting Ngo, 548 U.S. at 93). “[I]t is the prison’s [administrative

remedy] requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Id. at

218. Failure to comply substantially with the procedural requirements of the applicable prison's

grievance system will result in a procedural default of the claim. Spruill, 372 F.3d at 227–32; see

also Williams, 482 F.3d at 639 (inmate “procedurally defaulted” when he failed to comply with

the requirements of the prison’s grievance procedures). Of particular relevance here, “[t]he level

of detail necessary in a grievance to comply with the grievance procedures will vary from system

to system and claim to claim, but it is the prison’s requirements, and not the PLRA, that define the


                                                       19
boundaries of proper exhaustion.” Jones v. Bock, 549 U.S. at 218. In making this determination,

“exhaustion is a question of law to be determined by a judge, even if that determination requires

the resolution of disputed facts.” Small v. Camden Cty., 728 F.3d 265, 269 (3d Cir. 2013).

       The procedural requirements of the DOC Inmate Grievance System are set forth in Policy

DC-ADM 804 and, as relevant here, require an inmate to present a signed and dated grievance

containing the following information:

       The text of the grievance must be legible, understandable, and presented in a
       courteous manner. The inmate must include a statement of the facts relevant to the
       claim.

           a. The statement of facts shall include the date, approximate time, and location
              of the events(s) that gave rise to the grievance.

           b. The inmate shall identify individuals directly involved in the event(s).

           c. The inmate shall specifically state any claims he/she wishes to make
              concerning violations of Department directives, regulations, court orders,
              or other law.

           d. If the inmate desires compensation or other legal relief normally available
              from a court, the inmate must request the specific relief sought in his/her
              initial grievance.


ECF No. 55-2 at 145 (DC-ADM 804.1.A.11). On March 2, 2017, Porter submitted Inmate

Grievance No. 666916, stating a follows:

       In accordance with the new recent Third Circuit Court Order in “Craig Williams v.
       Dept. of Corrections”, where (they) the Court made it clear that all inmates
       currently on death row that no-longer have a current legal death sentence should be
       removed from death row!! Sadly, I am one of those inmates, and I have requested
       to be removed from death row and allowed to move into general population.

       However, to date I have not been removed from death row, and is illegally being
       subjected to solitary confinement on death row. For which, failure from this day
       forward to heel to the Court Order, I will sue the D.O.C. $5,000.00 for each day I
       remain illegally on Death row.




                                                   20
Id. at 177 (emphasis in original). Porter received an initial decision denying his grievance and

request for relief, stating that while the DOC was aware of the Court’s decision, no change in DOC

policy had yet been announced. Id. at 179. The response further indicated that Porter was

receiving available mental health services, and that additional services were available if requested.

Id. Porter appealed the denial of his grievance to Defendant Gilmore, in his role as Superintendent

of SCI – Greene, and received a decision affirming the initial response. Porter submitted an appeal

to final review with the DOC Secretary’s Office of Inmate Grievances and Appeals (“SOIGA”),

stating that he suffered declining mental health as a result of the conditions of his confinement,

and requesting an immediate transfer to general population. Id. at 180-188.

       Defendants argue that despite Porter’s compliance with the administrative review process,

he failed to exhaust his Eighth Amendment claim related to confinement on death row because his

grievance challenging continued confinement in the CCU does not specifically invoke the phrase

“Eighth Amendment” or detail the allegedly cruel conditions of confinement. This argument fails.

Neither the prison’s grievance process nor legal precedent requires inmates to identify the precise

legal theory or statutory source of a claim, but merely to state the claim he or she wishes to raise

“concerning violations of Department directives, regulations, court orders, or other law.” Id. at

145. Porter plainly and clearly stated that he was “illegally being subjected to solitary confinement

on death row.” Id. at 177. In the grievance appeal process, he stated that he was “suffering the

deprivation associated with death row,” and that his “mental pain and suffering continues.” These

allegations were certainly sufficient to provide prison officials notice of the basis of his claim, and

a fair opportunity to address the underlying issue; i.e., Porter’s solitary confinement was causing

him harm. Notably, beginning with the initial response to Porter’s grievance, prison officials

including Defendant Gilmore reminded Porter that “a broad continuum of mental health services



                                                      21
is available to every inmate, regularly,” id. at 179, and that if he felt the need for additional services,

he should notify his counselor and/or the psychology department. Id. at 183. Based upon these

statements, it is clear that prison officials understood the scope of Porter’s grievance as including

the imposition of conditions of confinement causing or likely to cause harm to Porter’s mental

well-being.    Under these circumstances, Porter has appropriately exhausted administrative

remedies with regard to his Eighth Amendment claim, and Defendants’ Motion for Summary

Judgment on this basis is denied. See e.g., Brownell v. Krom, 446 F.3d 305, 310 (2d Cir. 2006)

(“In determining whether exhaustion has been achieved, we have drawn an analogy between the

contents of an administrative grievance and notice pleading, explaining that ‘[a]s in a notice

pleading system, the grievant need not lay out the facts, articulate legal theories, or demand

particular relief. All the grievance need do is object intelligibly to some asserted shortcoming.’”

Id., quoting Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002)).

                2. Personal Involvement

        To maintain a claim pursuant to 42 U.S.C. § 1983, each individual defendant “‘must have

personal involvement in the alleged wrongdoing.’” Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir.

2005) (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)). “Personal involvement

can be shown through allegations of personal direction or of actual knowledge and acquiescence.”

Rode, 845 F.2d at 1207.         In this instance, Defendants contend that summary judgment is

appropriate because Porter has failed to establish that either Wetzel or Gilmore was personally

involved in the complained of violations of his Eighth and Fourteenth Amendment rights.

        The United States Court of Appeals for the Third Circuit recognizes two theories of

supervisory liability: first, individuals who are policymakers may be liable under Section 1983 if

it is shown they “with deliberate indifference to the consequences, established and maintained a



                                                        22
policy, practice or custom which directly caused the constitutional harm;” and, second, a

supervisor may be personally liable under Section 1983 if he “participated in violating the

plaintiff's rights, directed others to violate them, or, as the persons in charge, had knowledge of

and acquiesced in his subordinates’ violations.” A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile

Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004); Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016).

       In this instance, it is apparent that the DOC policy at issue, establishing the challenged

conditions of confinement in the CCU, was implemented at the direction of Defendant Wetzel, as

Secretary of the DOC. See, e.g., Hall v. Wetzel, No. 17-cv-4738, 2018 WL 1035780 (E.D. Pa.

Feb. 22, 2018) (district court recognizing Defendant Wetzel’s role as Secretary of the DOC and

therefore responsible for establishing and implementing CCU policy); Shoatz v. Wetzel, No. 13-

cv-0657, 2016 WL 595337 (W.D. Pa. Feb. 12, 2016) (Defendant Wetzel acknowledged his role as

the sole decision-maker regarding the plaintiff’s solitary confinement); Johnson v. Wetzel, 209 F.

Supp. 3d 766, 779 (M.D. Pa. 2016) (“The record reflects that Secretary Wetzel knows well the

risks inherent in prolonged isolation. Secretary Wetzel agreed that ‘long term’ solitary confinement

‘certainly could’ have negative effects on mental health and that Johnson’s thirty-six year

confinement is ‘certainly’ considered long term.… Moreover, Secretary Wetzel stated that he is

familiar with the work of Dr. Haney, which sets forth at length the harmful effects of solitary

confinement. The court finds that Secretary Wetzel—the only defendant with authority to remove

Johnson from the RRL—knew of the significant mental health risks attending extended

isolation.”). In light of each of these prior federal court decisions recognizing Secretary Wetzel’s

role in implementing policies regarding the conditions of solitary confinement, Defendants’

Motion for Summary on the basis of personal involvement as to Secretary Wetzel is denied.




                                                    23
       Similarly, the evidence of record establishes that Defendant Gilmore has acknowledged his

participation and acquiescence in Porter’s continued confinement. In his response to Porter’s

grievance, Gilmore stated that Porter “will remain housed in the Capital Case Unit until directed

otherwise.” ECF No. 55-2 at 183. In addition, Gilmore acknowledged the impact of solitary

confinement on Porter’s mental health, and volunteered that additional mental health services were

available upon request. Id.     Under these circumstances, Defendants’ Motion for Summary

Judgment on the basis of Superintendent Gilmore’s personal involvement is denied.

               3. Conditions of Confinement

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

Const. amend. VIII; Whitley v. Albers, 475 U.S. 312, 318–19 (1986). The United States Supreme

Court has held that this prohibition imposes affirmative duties on prison officials to “provide

humane conditions of confinement; prison officials must ensure that inmates receive adequate

food, clothing, shelter, and medical care, and must ‘take reasonable measures to guarantee the

safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer,

468 U.S. 517, 526-27 (1984)); and see Young v. Martin, 801 F.3d 172, 177 (3d Cir. 2015). It is

well settled that prison conditions constitute cruel and unusual punishment if they result in serious

deprivations of basic human needs. See Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410 (3d

Cir. 2000). A condition of confinement implicates the Eighth Amendment if it is so reprehensible

as to be deemed inhumane under contemporary standards or if it deprives an inmate of minimal

civilized measures of the necessities of life. See Hudson v. McMillian, 503 U.S. at 8; Wilson v.

Seiter, 501 U.S. 294, 298 (1991).

       To find that an official has violated the Cruel and Unusual Punishments Clause, “[he] must

have a ‘sufficiently culpable state of mind.’” Farmer, 511 U.S. at 834. “In prison-conditions cases



                                                     24
that state of mind is one of ‘deliberate indifference’ to inmate health or safety.” Id. This is a

subjective inquiry. “A prison official cannot be found liable under the Eighth Amendment for

denying an inmate humane conditions of confinement unless the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he must also draw

the inference.” Id. at 837. “In addition, prison officials who actually knew of a substantial risk

to inmate health or safety may be found free from liability if they responded reasonably to the risk,

even if the harm ultimately was not averted. A prison official’s duty under the Eighth Amendment

is to ensure ‘reasonable safety,’ a standard that incorporates due regard for prison officials’

‘unenviable task of keeping dangerous men in safe custody under humane conditions[.]’ Whether

one puts it in terms of duty or deliberate indifference, prison officials who act reasonably cannot

be found liable under the Cruel and Unusual Punishments Clause.” Id. at 844-45.

       Applying the above-noted established Eighth Amendment law to the facts of this case,

Porter must present evidence of both that he was subjected to inhumane conditions and, second,

that each Defendant knew or was aware that Plaintiff “faced a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it.” Id. at 847.

       Porter contends that the risk of harm of long term solitary confinement is both inhumane

and obvious. Certainly, societal standards in this regard have evolved over time. Porter relies upon

Williams, where the Third Circuit “first acknowledge[d] the robust body of legal and scientific

authority recognizing the devastating mental health consequences caused by long-term isolation

in solitary confinement. [W]e observed a growing consensus—with roots going back a century—

that [long term isolation] can cause severe and traumatic psychological damage, including anxiety,

panic, paranoia, depression, post-traumatic stress disorder, psychosis, and even a disintegration of



                                                     25
the basic sense of self identity. And the damage does not stop at mental harm: ‘Physical harm can

also result. Studies have documented high rates of suicide and self-mutilation amongst inmates

who have been subjected to solitary confinement. These behaviors are believed to be maladaptive

mechanisms for dealing with the psychological suffering that comes from isolation.”’ Palakovic

v. Wetzel, 854 F.3d 209, 225–26 (3d Cir. 2017) (quoting Williams 848 F.3d at 567–68 (internal

citations omitted)).

        The obviousness of the risk alone, however, is not sufficient to impose liability. There

must also be evidence that despite Secretary Wetzel’s recognition that such “long term solitary

confinement certainly could have negative effects on mental health,” Johnson, 209 F. Supp. 3d at

779, and despite the various measures implemented to provide mental health treatment, both

Defendants were individually aware that Porter suffered a substantial risk of harm and yet were

deliberately indifferent. In this respect, Porter’s claim fails.

        Furthermore, Porter certainly presents a wealth of recent legal opinions that the risk of long

term solitary confinement is obvious. Although this Court is certainly sympathetic to these risks,

as discussed in Williams, unfortunately, nowhere in the record before this Court has Porter

provided any evidence whatsoever of his alleged mental decomposition. There are no medical

records, no mental health records, no evidence of counseling sessions or treatment for suicidal

impulses provided to this Court. Further, the record establishes that because of the known risks of

solitary confinement, several measures are in place at the CCU at SCI – Greene, where Porter is

confined, to ensure the delivery of mental health treatment on a routine and frequent basis, as well

as emergency measures that could, if necessary, result in an inmate’s temporary removal from the

CCU for interactive psychiatric and psychological care. ECF No. 55-2 at 59-60. Porter fails to

present any evidence that these measures were utilized by him, or were unavailable to him, or even



                                                      26
that such measures would fail to ameliorate the harm alleged. Most critically, there is no evidence

that either of the Defendants were aware that the care afforded or available was insufficient so as

to place Porter at risk of further decline. 6

         Summary judgment is appropriate if the nonmoving party provides merely colorable,

conclusory, or speculative evidence. Anderson v. Liberty Lobby, Inc., 477 U.S. at 249. There must

be more than a scintilla of evidence supporting the nonmoving party and more than some

metaphysical doubt as to the material facts. Id. at 252. “Where the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In this

instance, and after extensive discovery, the evidence mustered by Porter in opposition to the

pending Motion for Summary Judgment fails to present a genuine issue for trial. Accordingly, the

Defendants’ Motion for Summary Judgment is granted. 7,8

IV.      CONCLUSION

         For the foregoing reasons, the Motion for Summary Judgment filed on behalf of

Defendants Pennsylvania Department of Corrections; John E. Wetzel, Secretary for Department

of Corrections; and Robert Gilmore, Superintendent of SCI – Greene, is properly granted. The



6
 The Court is compelled to note that the absence of evidence in this case starkly contrasts with Johnson v. Wetzel,
209 F. Supp. 3d 766 (2016), where plaintiff similarly alleged severe psychological deterioration in his complaint,
but supported his allegations with a corroborating expert report and testimony of Dr. Craig Haney, a social
psychologist. The evidence of record established that the plaintiff “deteriorated to the point of social death as a
direct result of his continued isolation.” Id. at 778.
7
 During a status conference with the parties, the Court discussed the pending class action lawsuit filed in the United
States District Court for the Middle District of Pennsylvania, challenging the conditions of confinement facing all
current and future death-sentenced prisoners in the Commonwealth of Pennsylvania. Reid v. Wetzel, No. 18-176
(M.D. Pa.). The Court’s conclusion that Porter remains subject to an active sentence of death necessarily places his
claims regarding the conditions of his confinement within the scope of the class action to permit further
consideration based upon evidence obtained therein.
8
  In light of the disposition of Porter’s Eighth Amendment conditions of confinement claim, the Court does not reach
the issue of qualified immunity as a defense to Porter’s claim.

                                                              27
Motion for Summary Judgment filed on behalf of Plaintiff Ernest Porter is denied. Accordingly,

the following Order is entered:

                                              ORDER
       AND NOW, this 8th day of November, 2018, upon consideration of the Motion for

Summary Judgment filed on behalf of Defendants Pennsylvania Department of Corrections; John

E. Wetzel, Secretary for Department of Corrections; and Robert Gilmore, Superintendent of SCI

- Greene, and the Motion for Summary Judgment filed on behalf of Plaintiff Ernest Porter, as

well as the briefs and exhibits filed in support and in opposition thereto,

       IT IS HEREBY ORDERED that the Motion for Summary Judgment filed on behalf of all

Defendants is GRANTED;

       IT IS FURTHER ORDERED that the Motion for Summary Judgment filed on behalf of

Plaintiff is DENIED;

       IT IS FURTHER ORDERED that the Clerk of Court is to mark the case closed; and

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if the Plaintiff wishes to appeal from this Order he or she must do so within

thirty (30) days by filing a notice of appeal as provided in Rule 3, Fed. R. App. P., with the Clerk

of Court, United States District Court, 700 Grant Street, Room 3110, Pittsburgh, PA 15219.

                                               BY THE COURT,




cc:    All counsel of record by Notice of Electronic Filing



                                                     28
